DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, Applicant is required, in reply to this Action, to elect a single invention to which the claims must be restricted.
Group 1, claims 2-8, directed to a process for preventing or alleviating citrus greening disease (i.e., a first method of using a product).

Group 2, claims 9-13, directed to a consortium comprising standardized cultures of at least two Trichoderma species (i.e., a first product).

Group 3, claims 14 and 15, directed to a consortium comprising standardized cultures of at least two Pseudomonas species (i.e., a second product).

Group 4, claims 16, directed to a formulation for soil application (i.e., a third product).

Group 5, claims 17 and 18, directed to a formulation for aerial application (i.e., a fourth product).

Group 6, claims 20 and 21, directed to a kit for targeting Phytophora species (i.e., a fifth product).

Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories (‘groups’):
(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a 
Otherwise, unity of invention might not be present.  See 37 C.F.R. § 1.475(c).
The inventions listed as Groups 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features in view of the prior art rejection discussed below (i.e., Hansel et al., WO 2019/201777; expressly incorporated herein). 
Thus, the shared technical features of claim 9 are not special technical features and as such, the claims lack unity.  The expression “special technical features” as defined in Rule 13.2 means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In light of the above, Applicant is advised that the reply to this requirement, in order to be complete, must include (i) an election of an invention (i.e., Applicant is to elect a single group from Groups 1-6) to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. 
Additionally, this application also contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Specifically, if Group 1 is chosen, Group 1 includes patentably distinct species of the generic invention (represented by claim 2). 
If Group 1 is elected, Applicant is to further elect:

	(1)(a) soil formulations (claims 5 and 7), or
(1)(b) aerial formulations (claims 6 and 8). 
Applicant is required, in reply to this Action, to elect a single species (i.e., elect a single species from either of (1)(a) or (1)(b)) for which the claims shall be restricted to if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claim 2 is generic.
As indicated above, Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention and species.
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims 
Should Applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention. 
The Examiner has required restriction between products and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
During a telephone conversation on 2/7/2022 with Applicant’s representative, Mr. Derek B. Lavender, a provisional election was made, without traverse, to prosecute Group 2, claims 9-13, directed to a consortium comprising standardized cultures of at least two Trichoderma species.
Affirmation of this election must be made by Applicant in replying to this Office Action.  
In light of the above, claims 2-8, 14-18, 20 and 21, are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  
Formal Matters
Applicant’s preliminary amendment filed 2/20/2020, which cancelled claims 1 and 19, amended claims 3, 5-8, 13 and 16-18, has been entered.  Claims 2-18, 20 and 21 are pending.  As indicated above, claims 2-8, 14-18, 20 and 21 are withdrawn from further consideration at this time.  Claims 9-13 have been examined on the merits.




Claim Rejection - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter.
In view of the analysis below, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the judicial exception indicated for claim 9, below.  
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
The claims are directed to a consortium of Trichoderma cultures, a composition.  With regard to the judicial exception, claim 9 is directed to composition that comprises microorganisms from at least two Trichoderma species. 
Dependent claims 10-13 further limits the composition with additional microorganisms (i.e., 3, 4 and 5 Trichoderma species) from the generic Trichoderma species within claim 9, including specific specie strains within claim 13. 
In view of the above, the claimed invention, a composition that comprises bacteria is directed to one or more judicial exceptions, a natural product (Step 2A, prong one:  Yes). 

For claim 9, the claim recites a composition, where the composition comprises at least two fungi from a generic list of Trichoderma species and there are no other components in the composition.
For dependent claims 10-13 they further limit claim 9 by adding additional fungal combinations, and where the at least two fungal species are specifically identified Trichoderma species strains (with accession numbers) within claim 13.
In view of the above, the claimed invention does not recite additional elements that integrate the judicial exception into a practical application since the material are natural products (Step 2A, prong two:  No). 
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B)  
In addition to the Step 2A, prong 2 analysis and natural principles (i.e., natural products), claim 9 does not set forth other elements to render the claims significantly more than the judicial exception.  
In view of the above and considered as a whole, the claimed invention is simply a composition that comprises at least two Trichoderma fungal species.  Viewed individually and in their context within the claims as a whole, all there is within the claims are natural products that do not have any further materials that provide meaningful limitations to the invention to sufficiently transform the nature of claim 9 and therefore there is nothing in the claims that constitutes or results in something “significantly more” than the judicial 
In view of the above, the claims fail Step 2A, prong two, and Step 2B since the claims provide Trichoderma fungal combinations with no other materials that provide meaningful limitations to the invention to sufficiently transform the nature of claim 9, and therefore do not constitute or result in something “significantly more.” 
Accordingly, claim 9 is directed to an exception (Step 2A: YES) and since the claim does not include any additional features that could add significantly more to the exception as discussed above (Step 2B: NO), the claim does not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101.

Claim Rejection - 35 U.S.C. § 112 – Enablement 

The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ a novel biological material, specifically, Trichoderma reesei sp. N15C strain (MCC 0174), Trichoderma erinaceum sp. B5/5 (MCC 0168), Trichoderma hamatum sp. B21/3 (MCC 0170), Trichoderma longibrachiatum sp. NC-13 (MCC 0169) and Trichoderma longibrachiatum sp.NC-8 (MCC 0171).

The specification does not disclose a repeatable process to obtain the biological materials, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant indicates in paragraph 53 of the original specification that the above strains were deposited at the National Centre for Microbial Resource-National Centre for Cell Science and International Depositary Authority (IDA) at Sai Trinity, Pashan, Pune-411021 with the above MCC accession numbers.
It appears that there is no indication in the specification as to the public availability of the above Trichoderma strains.  Since it appears that a deposit was made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would fully satisfy the deposit requirement. 
Applicant’s attention is directed to MPEP § 2400 in general, and specifically to MPEP § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  
Claim 9 recites “[a] consortium comprising standardized cultures of at least two Trichoderma spp. comprising Trichoderma sp. N15C in combination with one or more of Trichoderma spp. selected from Trichoderma sp. NC-13, Trichoderma sp. B5/5, Trichoderma sp. B21/3, and Trichoderma sp. NC-8; wherein the ratio of Trichoderma sp. N15C with the other Trichoderma sp. is in a range of 0.5:1 or 1:0.5, to 1:10.
It is noted that claim 13 indicates that for the consortium in claim 9, the “Trichoderma sp. N15C is Trichoderma reesei (MCC 0174), Trichoderma sp. B5/5 is Trichoderma erinaceum (MCC 0168), Trichoderma sp. B21/3 is Trichoderma hamatum (MCC 0170), Trichoderma sp. NC-13 is Trichoderma longibrachiatum (MCC 0169) and Trichoderma sp.NC-8 is Trichoderma longibrachiatum (MCC 0171).”  (Emphasis added).
In view of the above, claim 9 is unclear whether the recitation of Trichoderma sp. N15C (as well as the other Trichoderma species NC-13, B5/5, B21/3, and NC-8) in claim 9 is limited specifically to Trichoderma reesei MCC 0174, or whether it encompasses other Trichoderma species within the designation of Trichoderma sp. N15C.  The other Trichoderma species (i.e., NC-13, B5/5, B21/3, and NC-8) are similarly situated in claim 9 as discussed for Trichoderma sp. N15C.
That is, in view of the doctrine of claim differentiation, claim 9 has to be interpreted as having a broader genus of Trichoderma species for each of Trichoderma sp. N15C, Trichoderma sp. NC-13, Trichoderma sp. B5/5, Trichoderma sp. B21/3, and Trichoderma sp. NC-8 since claim 13 recites further limitations for each of the N15C, NC-13, B5/5, B21/3, and NC-8 Trichoderma species by listing specific Trichoderma strains (i.e., T. reesei, T. erinaceum, T. hamatum, and T. longibrachiatum) with corresponding accession numbers.  Claim 9 has to be broadly interpreted where each of the N15C, NC-13, B5/5, B21/3, and NC-8 Trichoderma species are each a broader genus of Trichoderma species, otherwise it is unclear what else is encompassed by the claim.
Since claims 10-13 depend from indefinite claim 9 and do not clarify the above points of confusion, these claims must also be rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.  
In view of the above, claims 9-12 will be interpreted to where the Trichoderma species indicated by Trichoderma sp. N15C, NC-13, B5/5, B21/3, and NC-8 are any Trichoderma fungal species and claim 13 will be interpreted where the species are the specific Trichoderma strains and accession numbers as indicated within the claim.

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 

Claim Rejection - 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Hansel et al. (WO 2019/201777; publication date: 10/24/2019; “WO ’777”; English Translation is counterpart U.S. PGPUB 2021/0145010; “U.S. PGPUB ‘010”).
Regarding claims 9-12, in view of the above claim interpretation, Hansel teaches a composition that comprises a siloxane and at least one microbiological agent, where the at least one active microbiological ingredient has an antagonistic and/or hyperparasitic effect directed against a particular pathogen, where the at least one active microbiological ingredient is a fungi, fungal organs and mixtures thereof.  (WO ‘777, page 11, lines 22-24, page 14, lines 7-8; claims 1, 4, 6; U.S. PGPUB ‘010, paragraphs 35, 67, 69, 70 and 87-98; claims 1, 4 and 6).  
Hansel teaches that the at least one active microbiological ingredient is selected from the group consisting of Trichoderma spp. and its fungal organs and mixtures where the Trichoderma species is Trichoderma asperellum, Trichoderma atroviride, Trichoderma gamsii, Trichoderma hamatum, Trichoderma harzianum, Trichoderma koningii, Trichoderma reesei, their fungal organs, and mixtures of these fungi and/or fungal organs  (WO ‘777, page 14, lines 37-38, page 15, lines 1-25; claims 1, 4 and 6-8; U.S. PGPUB ‘010, paragraphs 96-101; claims 1 and 7).
In view of the above claim interpretation, Hansel teaches a Trichoderma species composition with at least two Trichoderma species, three Trichoderma species, four Trichoderma species and five Trichoderma species, where such numbers of Trichoderma species within the composition would be within the claimed ratios for each number of species in the composition (e.g., two Trichoderma species would be 1:1)
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of the above, Hansel anticipates claims 9-12.

Claim Rejection - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-13 are rejected under 35 U.S.C. § 103 as being unpatentable over by Hansel et al. (WO 2019/201777; publication date: 10/24/2019; “WO ’777”; English Translation is counterpart U.S. PGPUB 2021/0145010; “U.S. PGPUB ‘010”), as applied to claims 9-12.
The teachings of Hansel are set forth above (expressly incorporated herein) and anticipate claims 9-12.
That is, regarding claims 9-12, in view of the above claim interpretation, Hansel teaches a composition that comprises a siloxane and at least one microbiological agent, where the at least one active microbiological ingredient has an antagonistic and/or hyperparasitic effect directed against a particular pathogen, where the at least one active microbiological ingredient is a fungi, fungal organs and mixtures thereof.  (WO ‘777, page 11, lines 22-24, page 14, lines 7-8; claims 1, 4, 6; U.S. PGPUB ‘010, paragraphs 35, 67, 69, 70 and 87-98; claims 1, 4 and 6).  
Hansel teaches that the at least one active microbiological ingredient is selected from the group consisting of Trichoderma spp. and its fungal organs and mixtures where the Trichoderma species is Trichoderma asperellum, Trichoderma atroviride, Trichoderma gamsii, Trichoderma hamatum, Trichoderma harzianum, Trichoderma koningii, Trichoderma reesei, their fungal organs, and mixtures of these fungi and/or fungal organs  (WO ‘777, page 14, lines 37-38, page 15, lines 1-25; claims 1, 4 and 6-8; U.S. PGPUB ‘010, paragraphs 96-101; claims 1 and 7).
Trichoderma species composition with at least two Trichoderma species, three Trichoderma species, four Trichoderma species and five Trichoderma species, where such numbers of Trichoderma species within the composition would be within the claimed ratios for each number of species in the composition (e.g., two Trichoderma species would be 1:1).
Regarding claims 9 and 13 (i.e., there are at least two Trichoderma species in the composition), as noted above, Hansel teaches a composition that comprises a siloxane and at least one microbiological agent, where the at least one active microbiological ingredient is selected from the group consisting of Trichoderma spp., where the Trichoderma species are Trichoderma reesei and Trichoderma hamatum, their fungal organs, and mixtures of these fungi and/or fungal organs (WO ‘777, page 14, lines 37-38, page 15, lines 1-25; claims 1, 4 and 6-8; U.S. PGPUB ‘010, paragraphs 96-101; claims 1 and 7).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) strains differs, and if so to what extent, from Hansel’s Trichoderma reesei and Trichoderma hamatum.  As noted above, Hansel teaches Trichoderma reesei and Trichoderma hamatum are in a composition where they are active microbiological ingredients with antagonistic and/or hyperparasitic effects directed against a particular pathogen.
Applicant’s exemplified Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) within the claimed composition are microbiological agents provided for alleviating citrus greening disease of Phytophthora spp. (i.e., a plant pathogen; see paragraphs 46-49 of the originally filed specification). 
Hansel’s teachings demonstrate a reasonable probability that the Trichoderma reesei and Trichoderma hamatum strains of the prior art are either identical or sufficiently similar to the claimed Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) strains that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) strains are not disclosed in a reference does not make that strain patentable.  Applicant’s Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) strains possess inherent characteristics which might not be displayed in the tests used in Hansel.  Clear evidence that Hansel’s Trichoderma reesei and Trichoderma hamatum strains do not possess a critical characteristic that is possessed by the claimed Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) strains would advance prosecution and might permit allowance of claims to Applicant’s Trichoderma sp. N15C (Trichoderma reesei (MCC 0174)) and Trichoderma sp. B21/3 (Trichoderma hamatum (MCC 0170)) strains.
Although Hansel does not specifically include the above components into one embodiment (e.g., the Trichoderma species with at least two Trichoderma species, three Trichoderma species, four Trichoderma species and five Trichoderma species, the Trichoderma species with at least two Trichoderma species, three Trichoderma species, four Trichoderma species and five Trichoderma species, the claimed ratios for each number of species in the composition, etc.) with a reasonable expectation of success since Hansel teaches that these are desirable Trichoderma species components within a microbiologically active composition.
Additionally, it is noted that with regard to the ratios of the claimed Trichoderma species within the composition it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally, for those ratios possibly outside of the claimed range, it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
In view of the above, Applicant’s Trichoderma species ratio ranges are not critical since it was known in the art that such ratios can be manipulated based on routine testing and experimentation.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631